NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROGER ADRIANO-LOZANO,                           No.    16-73631

                Petitioner,                     Agency No. A088-659-562

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Roger Adriano-Lozano, native and citizen of Peru, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      In denying his claims for asylum and withholding of removal, the BIA

concluded Adriano-Lozano failed to establish a nexus between the harm he fears

and a protected ground, and that he failed to establish past persecution or an

objectively reasonable well-founded fear of future persecution. As to CAT relief,

the BIA concluded that the IJ properly treated Adriano-Lozano’s CAT claim as

withdrawn or waived. In his opening brief, Adriano-Lozano does not make any

arguments challenging these dispositive determinations. See Corro-Barragan v.

Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening

brief resulted in waiver).

      PETITION FOR REVIEW DENIED.




                                          2                                      16-73631